Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
In claim 14, line 1, the numeral character 1 has been changed to –12--.
In claim 16, line 1, the numeral character 1 has been changed to –12--.
In claim 17, line 1, the numeral character 1 has been changed to –12--.
In claim 18, line 1, the numeral character 1 has been changed to –12--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record cited by the Applicant and by the Examiner does not teach or suggest singly or in combination, the following:

inter alias): 
sensing and transmitting over a mesh network, temperature values associated with a first subset of nodes of the mesh network , each node is associated with clock value; to a back-end unit, that determine, for a second subset of nodes of the mesh network, respective ambient-related clock drift values indicating a clock drift between each respective two nodes of the second subset; based on the temperature values associated with the nodes of the first subset and an inter-node data indicating inter-node relationship between the nodes of the first subset and the nodes of the second subset; transmitting  the respective ambient-related clock drift values to the nodes of the second subset; and determining, by the nodes of the second subset, ambient-related time offset values between each respective two nodes of the second subset, based on the respective nodes' ambient-related clock drift values, as indicated in independent claim 12.
Independent claim 1 is a system claim having similar limitations as in claim 12.
The closest prior art found by the Examiner to VILAJOSANA GUILLEN et al. US 20190246367 A1, discloses a method of synchronizing a device clock in a wireless network, comprising: identifying a device temperature; identifying a clock drift associated with the identified temperature; applying a correction to the device clock based on the identified drift. See paragraph [0037]. However, while VILAJOSANA GUILLEN discloses more precise clock drifts of the nodes based on the temperature values, it does not discloses  the ambient-related time offset values between each respective two nodes of the second subset, based on the respective nodes' ambient-related clock drift values. 

a first subset of the plurality of nodes is arranged to sense and transmit, over the mesh network, temperature values associated with the nodes of a first subset; and at least one back-end unit arranged to: receive, over the mesh network, the temperature values associated with the nodes of the first subset; wherein the nodes of the second subset are arranged to determine ambient related time offset values between each respective two nodes of the second subset, based on the respective nodes' ambient-related clock drift values.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        1/15/2021